Case 8:20-cv-02005-TPB-AEP Document 6 Filed 09/02/20 Page 1 of 2 PageID 157



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,
                  Plaintiff,
                                                   Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,
                   Defendants.
                                     /

      DEFENDANT PCSO’s NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:

             IS        related to pending or closed civil or criminal cases(s) previously
                       filed in this Court, or any other Federal or State court, or
                       administrative agency as indicated below:


      X       IS NOT related to pending or closed civil or criminal cases filed with this
                     Court, or any other Federal or State court, or administrative
                     agency.

          I further certify that I will serve a copy of this Notice of Pendency of Other

Actions on each party no later than 14 days after appearance of the party.

                                                  Respectfully submitted,

                                                  /s/ Paul G. Rozelle
                                                  Paul G. Rozelle
                                                  Senior Associate Counsel
                                                  FBN: 75948
                                                  10750 Ulmerton Road
                                                  Largo, FL 33778
                                                  Telephone: (727) 582-6274
                                                  Facsimile: (727) 582-6459
                                                  prozelle@pcsonet.com
                                                  amarcott1@pcsonet.com
                                                  Attorney for the PCSO
Case 8:20-cv-02005-TPB-AEP Document 6 Filed 09/02/20 Page 2 of 2 PageID 158



                         CERTIFICATE OF SERVICE

       On September 2, 2020, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system, which will send a notice of electronic
filing to counsel of record.

                                              /s/ Paul G. Rozelle




                                          2
